Citation Nr: 0611581	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to June 1998.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued in 
June 2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The Board observes that, in 
an October 2000 rating decision, the RO denied a claim for 
service connection for issue 1 above as not well grounded.  
But, after receipt of the veteran's March 2001 claim for 
service connection of a sinus disorder, the RO readjudicated 
the first issue on the merits pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), and denied 
both claims.  In a November 2003 rating action, the RO 
confirmed its previous denials. 

In March 2005, the appeal was remanded for additional 
development.  It is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence of pes planus of 
either foot, therefore there is no evidence showing that 
preexisting acute pes planus was aggravated in service.

2.  There is competent evidence that the veteran has non-
allergic rhinitis, known as idiopathic or vasomotor rhinitis, 
related to service.  




CONCLUSIONS OF LAW

1.  Pes planus was not incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  Resolving all doubt in the veteran's favor, non-allergic 
rhinitis was incurred in, or aggravated by, service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  

Collectively, the March 2001 and 2005 VA notice letters, the 
Board's remand, and the statement of the case and the 
supplemental statements of the case (SSOCs) satisfied VA's 
duty to notify under 38 U.S.C. § 5301(a) and 38 C.F.R. 
§ 3.159, as they informed the veteran of what evidence was 
needed to establish service connection for a preexisting 
disorder due to aggravation in service and on direct and 
presumptive bases, of what VA would do or had done, and what 
evidence she should provide, and asked her to provide VA with 
any additional evidence or information she might have 
pertaining to her claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection is 
granted on appeal.  With regard to service connection for 
rhinitis, the AOJ will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when implementing the award.  Moreover, since 
service connection for pes planus is being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  The veteran has not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

Service and VA medical records, VA examination reports, and 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
veteran's claims and that VA has satisfied, to the extent 
possible, the duty to assist.  The veteran failed to respond 
to the March 2001 and 2005 VA notice letters.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claims.  

The VA General Counsel has held that the VA's duty to notify 
and assist claimants for VA benefits is not applicable to a 
claim, where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.  In light of the Board's favorable 
decision granting service connection for rhinitis and in the 
absence of a current diagnosis of pes planus, the Board finds 
that there has been no prejudice to the appellant in this 
case that would warrant further notice or development, her 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).  Under certain circumstances, the veteran's 
statements concerning continuity of symptoms may place the 
evidence in relative equipoise, and therefore be sufficient 
to grant the claim.  Rowell v. Principi, 4 Vet. App. 9, 19 
(1993); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay 
evidence alone may be sufficient to place the evidence in 
equipoise and thus, under 38 U.S.C. § 5107 (formerly 
38 U.S.C. § 3007), establish entitlement to benefits).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  38 C.F.R. § 3.304(b) (2005).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held, in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. 
§ 1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  See also 
VAOPGCPREC 3-2003.

Pes Planus

The veteran contends that she has pes planus and asserts that 
it could only have begun in, and was the result of, her 
military service and that her VA medical records document 
that it is chronic.  On her March 1988 enlistment 
examination, the examiner noted that the veteran had minimal 
acute pes planus (APP) but no further treatment for, or 
diagnosis of, pes planus was found in subsequent service 
medical records.  Clinical findings for her feet were noted 
as normal on her February 1998 separation examination report.  
The veteran was diagnosed with mild pes planus at a September 
2002 VA general medical examination and VA treatment records 
note a prior medical history of pes planus.  But the Board 
finds the September 2002 VA examiner's opinion less probative 
than the August 2005 VA examiner's opinion.  This is so 
because the 2002 VA examiner based his diagnosis on the 
veteran's self-reported history, did not review her service 
medical records or claims file, and did not perform extensive 
neurological or biomechanical testing.  The Board is not 
bound to accept medical opinions or conclusions, which are 
based on a history supplied by the veteran, where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Later, extensive and in-
depth VA radiological studies done in August 2005 were 
negative for foot or ankle disorders.  

In contrast, the Board finds the August 2005 VA foot 
examiner's opinion more persuasive.  After a thorough review 
of the service and post-service medical records and an 
examination, the VA examiner did not find current evidence of 
pes planus. 
The August 2005 VA foot examiner, not only reviewed the 
claims file and took an extensive history from the veteran, 
but also performed dermatological, neurological, and 
biomechanical (nonweight-bearing and weight-bearing tests) 
and had eleven different radiological views taken of her feet 
and ankles.  The final assessment was no evidence of 
bilateral pes planus; however, she did have bilateral plantar 
fasciitis, which would explain the veteran's complaints of 
pain.  Based on the fact that, after noting mild acute pes 
planus on entrance into service, the absence of treatment for 
pes planus in service, normal clinical findings at 
separation, and the absence of a current diagnosis of pes 
planus, the Board finds that the medical evidence is clear 
and unmistakable that the veteran's preexisting, acute 
disorder was not aggravated during service.  The veteran, who 
is working as a mail carrier, claims to have pain in her 
feet.  Pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Even though the 
veteran now has a diagnosis of plantar fasciitis, under the 
holding in Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996) (a claim based on a new diagnosis would be a new 
claim), service connection for plantar fasciitis is not 
before the Board.  

In terms of the veteran's own statements and those of her 
representative, they, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
preponderance of the evidence is against the veteran's 
service-connection claim for pes planus and it must be denied 
as the evidence fails to establish that the veteran currently 
has any diagnosis of pes planus.

Sinus Disorder

The veteran contends, in essence, that she is entitled to 
service connection for seasonal rhinitis.  

Under 38 U.S.C. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 
(2005), when a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in the veteran's favor.  A reasonable 
doubt is one, which exists because of an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the veteran's 
enlistment examiner did not note the existence of rhinitis or 
a sinus disorder prior to entrance into service and clinical 
findings with regard to the veteran's nose, sinuses, mouth, 
throat, ears, lungs and chest were shown as normal.  Thus, 
the veteran is presumed to have been sound upon entry.  Even 
though her separation examination report also reflected that 
clinical findings with regard to the veteran's nose, sinuses, 
mouth, throat, ears, lungs and chest were normal, she was 
treated for rhinitis and sinusitis on several instances while 
in service.  

A February 2002 computed tomography (CT) scan reflects a 
diagnosis of chronic sinusitis.  Sinus series taken in 
September 2002 and July 2005 revealed paranasal sinuses that 
were grossly clear, thus, there is no competent evidence of a 
current diagnosed sinus disorder.  Instead both the September 
2002 and July VA examiners diagnosed the veteran with 
seasonal rhinitis.  The July 2005 examiner, after an 
examination and a review of the claims file, diagnosed the 
veteran with non-allergic rhinitis, also known as vasomotor 
or idiopathic rhinitis.  In support of her opinion, the 2005 
examiner noted that the veteran gave a history of profuse 
rhinnorhea during the winter months and with exercising 
(running) and that, during the summer months she noted a dry, 
burning sensation in the nose.  Symptoms began in 1992, while 
in service, and service medical records reveals numerous 
visits for what the veteran felt was sinusitis.  The veteran 
was treated for diagnoses of allergic rhinitis, vasomotor 
rhinitis, and non-allergic rhinitis with various medications.  
After seeing an allergy specialist in 1997, the final 
diagnosis was non-allergic rhinitis because skin allergy 
testing was non-reactive for pollens and other common 
allergens.  The 2005 examiner added that non-allergic 
rhinitis is characterized by a watery nasal discharge, 
intermittent congestion and an exaggerated reaction to non-
specific irritants such as air pollution or temperature 
changes, especially exposure to cold, dry air.  The examiner 
concluded that the cause of this type of rhinitis is not 
known and thus it is difficult to treat.  

Resolving the doubt in the veteran's favor, the Board finds 
that the competent evidence shows that the appellant's 
rhinitis was incurred, and was aggravated, during service and 
service connection is granted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 3.303.




ORDER

Service connection for pes planus is denied.

Service connection for rhinitis is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


